                               Case 3:19-cv-07488-CRB Document 1 Filed 10/30/19 Page 1 of 10

                            Diane L. McGimsey (SBN 234953)
                          1 mcgimseyd@sullcrom.com
                            Alexa Lawson-Remer (SBN 268855)
                          2 lawsonr@sullcrom.com
                            SULLIVAN & CROMWELL LLP
                          3 1888 Century Park East, Suite 2100
                            Los Angeles, California 90067
                          4 Telephone: (310) 712-6600
                            Facsimile: (310) 712-8800
                          5
                            Attorneys for Defendant
                          6 Volkswagen Group of America, Inc.
                          7
                          8
                          9                       UNITED STATES DISTRICT COURT
                      10                         CENTRAL DISTRICT OF CALIFORNIA
                      11
                      12      SETH MANDERS, an individual,       )   Case No.
                                                                 )
                      13                           Plaintiff,    )   NOTICE OF REMOVAL BY
                                                                 )   DEFENDANT VOLKSWAGEN
                      14                    v.                   )   GROUP OF AMERICA, INC.
                                                                 )   PURSUANT TO 28 U.S.C. §§ 1331,
                      15      VOLKSWAGEN GROUP OF                )   1441 AND 1446
                              AMERICA, INC., a New Jersey        )
                      16      corporation, LAD-V, LLC, a         )
                              California Limited Liability       )
                      17      Company, d/b/a                     )
                              VOLKSWAGEN OF                      )
                      18      DOWNTOWN L.A.; and DOES            )
                              1 through 10, inclusive,           )
                      19                                         )
                                                   Defendants.   )
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28

SULLIVAN & CROMWELL LLP
                                                                                         NOTICE OF REMOVAL
                          Case 3:19-cv-07488-CRB Document 1 Filed 10/30/19 Page 2 of 10


                     1               PLEASE TAKE NOTICE that Defendant Volkswagen Group of
                     2 America, Inc. (“VWGoA”), through its undersigned counsel, hereby removes this
                     3 action from the Superior Court of the State of California, County of Los Angeles, to
                     4 the United States District Court for the Central District of California. This removal
                     5 is made pursuant to 28 U.S.C. §§ 1331, 1441 and 1446. The grounds for removal
                     6 are as follows:
                     7                         STATEMENT OF JURISDICTION
                     8               1.    This is a civil action for which this Court has original jurisdiction
                     9 under 28 U.S.C. § 1331 and is one that may be removed to this Court pursuant to 28
                  10 U.S.C. § 1441 and for the reasons below.
                  11                               THE REMOVED ACTION
                  12                 2.    This civil action was filed on September 23, 2019 in the Superior
                  13 Court of the State of California, County of Los Angeles, a court located within this
                  14 District, under Case Number 19STCV34080. On September 27, 2019, Plaintiff filed
                  15 a Notice of Errata Re Exhibits to the Complaint, attaching Exhibits 1 and 2, which
                  16 had apparently been referenced in, but omitted from, Plaintiff’s Complaint when
                  17 originally filed.
                  18                 3.    VWGoA and Defendant LAD-V LLC were served with the
                  19 Summons and Complaint on or about September 30, 2019. (See Ex. A.) VWGoA
                  20 answered the Complaint in Los Angeles County Superior Court on October 29, 2019.
                  21 LAD-V LLC answered the Complaint in Los Angeles County Superior Court on
                  22 October 30, 2019. VWGoA is not aware of any further proceedings regarding this
                  23 action in that court. This Notice of Removal is accompanied by the following
                  24 documents:
                  25                             All executed process in this case (Ex. A);
                  26                             All pleadings asserting causes of action (i.e., the
                  27                              Complaint) (Ex. B); and
                  28
                                                                 -2-
SULLIVAN & CROMWELL LLP
                                                                                            NOTICE OF REMOVAL
                          Case 3:19-cv-07488-CRB Document 1 Filed 10/30/19 Page 3 of 10


                     1                          The Los Angeles County Superior Court docket sheet and
                     2                           documents filed in that court, including VWGoA’s and
                     3                           LAD-V LLC’s Answers (Ex. C).
                     4               4.    Other than the documents attached hereto as Exhibits, no
                     5 pleadings, process, orders or other documents in the case have been served or
                     6 otherwise received by VWGoA or, to VWGoA’s knowledge, are presently on file in
                     7 the state court. In the event that such filings come to VWGoA’s attention, it will
                     8 immediately file copies in this Court.
                     9               5.    The Complaint brings claims on behalf of an individual who
                  10 alleges that he purchased a used 2015 Volkswagen Golf TDI (the “Vehicle”).
                  11 (Compl. ¶ 27.) The action asserts two theories of wrongdoing: (1) VWGoA
                  12 allegedly concealed from Plaintiff that the emissions modification approved by the
                  13 Environmental Protection Agency (“EPA”) and the California Air Resources Board
                  14 (“CARB”) for his vehicle “results in a material diminishing of fuel economy and
                  15 performance compared to what is advertised”; and (2) as relevant to removal,
                  16 VWGoA repurchased the Vehicle “as part of the TDI Consumer Settlement
                  17 Program”—a comprehensive series of interrelated orders and settlements approved
                  18 or entered by Judge Charles R. Breyer of the U.S. District Court for the Northern
                  19 District of California—which allegedly “ma[de] the vehicle a ‘lemon’” whose title
                  20 had to be branded prior to the Vehicle’s resale in California. (See, e.g., Compl. ¶¶
                  21 10-11, 66 (“[T]he vehicle was labelled as ‘certified pre-owned’ but in fact had been
                  22 reacquired by Volkswagen as part of the TDI Consumer Settlement Program,
                  23 making the vehicle a ‘lemon.’”); ¶ 108 (“Volkswagen also misrepresented the source
                  24 of the vehicle by implying that it was a pre-owned vehicle obtained through normal
                  25 channels (e.g., trade-ins upon purchase of a new vehicle) without disclosing that it
                  26
                  27
                  28
                                                                -3-
SULLIVAN & CROMWELL LLP
                                                                                       NOTICE OF REMOVAL
                              Case 3:19-cv-07488-CRB Document 1 Filed 10/30/19 Page 4 of 10


                     1 was the result of a buyback of a lemon vehicle as part of the ‘dirty diesel’
                     2 litigation.”)).1
                     3                  6.   As the Complaint correctly alleges, the Vehicle was bought back
                     4 by VWGoA pursuant to federal orders entered by Judge Breyer in the Volkswagen
                     5 emissions-related multidistrict litigation (“MDL”) pending in the Northern District
                     6 of California, In re: Volkswagen “Clean Diesel” Marketing, Sales Practice, and
                     7 Products Liability Litigation, No. 15-MD-02672 (N.D. Cal.) (Breyer, J.). (See
                     8 Partial Consent Decree, Dkt. No. 2103-1 (the “Consent Decree”); Consumer Class
                     9 Action Settlement Agreement and Release (Amended), Dkt. No. 1685; Partial
                  10 Stipulated Order for Permanent Injunction and Monetary Judgment Between the
                  11 Federal Trade Commission and VWGoA, Dkt. No. 2104 (collectively, the
                  12 “Settlement Orders and Agreements”).)
                  13                    7.   Judge Breyer approved and entered the Settlement Orders and
                  14 Agreements on October 25, 2016, and VWGoA and its affiliates began
                  15 implementing the Settlement Orders and Agreements—including the buyback
                  16 provisions set forth therein—shortly thereafter. (See Order Granting the United
                  17 States’ Motion To Enter Proposed Amended Consent Decree, Dkt. No. 2103; Order
                  18 Granting Final Approval of the 2.0-Liter TDI Consumer and Reseller Dealership
                  19 Class Action Settlement, Dkt. No. 2102; Partial Stipulated Order for Permanent
                  20 Injunction and Monetary Judgment Between the Federal Trade Commission and
                  21 VWGoA, Dkt. No. 2104.)
                  22                    8.   The Settlement Orders and Agreements established a
                  23 comprehensive scheme by which VWGoA and its affiliates were required to
                  24 repurchase (or perform approved emissions modifications) on certain TDI vehicles,
                  25 including the Vehicle at issue in this action. The Consent Decree—entered into by
                  26
                  27      1
                           Plaintiff’s only claim against the dealer-defendant (LAD-V LLC) is for
                     negligent repair, alleging that the dealer failed to fix a problem with the Vehicle
                  28 during a service visit. (Compl. ¶¶ 151-56.)
                                                                 -4-
SULLIVAN & CROMWELL LLP
                                                                                          NOTICE OF REMOVAL
                          Case 3:19-cv-07488-CRB Document 1 Filed 10/30/19 Page 5 of 10


                     1 the United States Department of Justice on behalf of the EPA, the State of California
                     2 by and through CARB and the California Attorney General, and VWGoA and its
                     3 corporate affiliates—also establishes a specific and comprehensive process for
                     4 VWGoA to adhere to when modifying repurchased vehicles nationwide and then
                     5 reselling them in accordance with a resale plan approved by the EPA and CARB.
                     6               9.    Here, VWGoA bought back, modified and then resold the
                     7 Vehicle in accordance with the requirements of the Settlement Orders and
                     8 Agreements approved and entered by Judge Breyer, including the EPA- and CARB-
                     9 approved resale plan required by the Consent Decree. VWGoA’s obligations with
                  10 respect to the repurchase, modification and subsequent resale of the Vehicle are
                  11 governed by the Settlement Orders and Agreements—and thus, whether VWGoA
                  12 was required to brand the Vehicle’s title prior to reselling it (the core contention
                  13 made in Plaintiff’s Complaint) is a question that can be answered only by the federal
                  14 Settlement Orders and Agreements, which set forth the relevant requirements. See
                  15 Camillus Clean Air Coalition v. Honeywell Int’l, Inc., 2013 WL 4774507, at *2
                  16 (N.D.N.Y. Sept. 4, 2013) (federal question raised where state-law claims require
                  17 determination of whether defendant complied with federal consent decree).
                  18                 10.   The federal interest is particularly strong here because the
                  19 District Court for the Northern District of California entered the Settlement Orders
                  20 and Agreements, and federal courts have a significant interest in overseeing and
                  21 monitoring their orders. See United States v. City of Loveland, 621 F.3d 465, 471-
                  22 72 (6th Cir. 2010) (federal question exists where court must interpret and enforce its
                  23 own consent decree); see also, e.g., Consent Decree ¶ 90 (“The Court shall retain
                  24 jurisdiction over this case until termination of this Consent Decree, for the purpose
                  25 of resolving disputes arising under this Decree or entering orders modifying this
                  26 Decree, . . . or effectuating or enforcing compliance with the terms of this Decree.”).
                  27
                  28
                                                                -5-
SULLIVAN & CROMWELL LLP
                                                                                          NOTICE OF REMOVAL
                          Case 3:19-cv-07488-CRB Document 1 Filed 10/30/19 Page 6 of 10


                     1                               PROCEDURAL ISSUES
                     2               11.    Removal is timely under 28 U.S.C. § 1446(b). Plaintiff served
                     3 VWGoA with the Summons and Complaint on or about September 30, 2019. (See
                     4 Ex. A.) This notice of removal is filed within 30 days thereof. Defendant LAD-V
                     5 LLC agrees to and joins in the removal of this action.
                     6               12.    Venue is proper under 28 U.S.C. § 1441(a) because this Court is
                     7 the United States District Court for the district and division where the state court
                     8 case was pending. The Superior Court of the State of California for the County of
                     9 Los Angeles is located within the Central District of California.
                  10                       JURISDICTION IS PROPER UNDER § 1331
                  11                 13.    The Court has jurisdiction over this action pursuant to 28 U.S.C.
                  12 § 1331, which gives district courts “original jurisdiction of all civil actions arising
                  13 under the Constitution, laws, or treaties of the United States.” Federal question
                  14 jurisdiction exists over state law claims where, as here, “plaintiff’s right to relief
                  15 necessarily depends on the resolution of a substantial question of federal law.”
                  16 Franchise Tax Bd. of Cal. v. Constr. Laborers Vacation Tr. for S. Cal., 463 U.S. 1,
                  17 27-28 (1983); see also Grable & Sons Metal Prods., Inc. v. Darue Eng’g & Mfg.,
                  18 545 U.S. 308, 314 (2005) (explaining that a complaint alleging only violations of
                  19 state law does not bar removal to federal court under federal question jurisdiction if
                  20 “a state-law claim necessarily raise[s] a stated federal issue, actually disputed and
                  21 substantial, which a federal forum may entertain without disturbing any
                  22 congressionally approved balance of federal and state judicial responsibilities”).
                  23                 14.    Plaintiff alleges that VWGoA repurchased the Vehicle “as part
                  24 of the TDI Consumer Settlement Program” (Compl. ¶¶ 32, 66, 108), referring to the
                  25 Settlement Orders and Agreements entered by Judge Breyer. (See Consent Decree;
                  26 App’x A to Partial Consent Decree, Dkt. No. 2103-1; Consumer Class Action
                  27 Settlement Agreement and Release (Amended), Dkt. No. 1685; Partial Stipulated
                  28 Order for Permanent Injunction and Monetary Judgment Between the Federal Trade
                                                                 -6-
SULLIVAN & CROMWELL LLP
                                                                                           NOTICE OF REMOVAL
                          Case 3:19-cv-07488-CRB Document 1 Filed 10/30/19 Page 7 of 10


                     1 Commission and VWGoA, Dkt. No. 2104; see also Order Granting the United
                     2 States’ Motion To Enter Proposed Amended Consent Decree, Dkt. No. 2103, at 6-
                     3 10; Order Granting Final Approval of the 2.0-Liter TDI Consumer and Reseller
                     4 Dealership Class Action Settlement, Dkt. No. 2102.) In his Complaint, Plaintiff
                     5 seeks (among other things) an injunction requiring VWGoA to “disclose fully, prior
                     6 to the sales or leases thereof,” that all vehicles repurchased pursuant to the
                     7 Settlement Orders and Agreements are “lemons” and “to immediately brand all
                     8 vehicles on the lots of [VWGoA’s] authorized dealerships.”          (Compl. ¶ 119.)
                     9 Interpretation of the federal Settlement Orders and Agreements entered by Judge
                  10 Breyer—which set forth the comprehensive scheme under which VWGoA was
                  11 required to repurchase (or modify), and could subsequently resell, 2.0-liter TDI
                  12 vehicles, including the Vehicle—is therefore required. See City of Loveland, 621
                  13 F.3d at 472 (disputed federal issue is raised where “it is impossible to resolve
                  14 [plaintiff’s claims] . . . without analyzing and interpreting the consent decree”).
                  15                15.   This question of federal law is actually disputed. Among other
                  16 things, VWGoA disputes that the Vehicle’s title had to be branded prior to resale.
                  17 The repurchase and resale of the Vehicle—and of the hundreds of thousands of TDI
                  18 vehicles located in the United States—was governed by the federal Settlement
                  19 Orders and Agreements, and VWGoA disputes that the Settlement Orders and
                  20 Agreements required the branding of title prior to resale.
                  21                16.   Moreover, this question is substantial and touches on a distinctly
                  22 federal interest because it requires interpretation of the provisions of the federal
                  23 Settlement Agreements and Orders.          See Camillus, 2013 WL 4774507, at *2
                  24 (“[W]hether Defendant has complied with [a] Consent Decree . . . raises a substantial
                  25 federal issue.”). Federal courts also have a strong interest in overseeing and
                  26 monitoring federally approved settlements, as here. See City of Loveland, 621 F.3d
                  27 at 471-72 (federal question exists where court required to interpret and enforce its
                  28 own consent decree); see also Camillus, 2013 WL 4774507, at *3. Allowing a state
                                                                -7-
SULLIVAN & CROMWELL LLP
                                                                                          NOTICE OF REMOVAL
                          Case 3:19-cv-07488-CRB Document 1 Filed 10/30/19 Page 8 of 10


                     1 court—and, potentially, many state courts, since the issue raised by the Complaint
                     2 is capable of repetition2—to interpret the Settlement Orders and Agreements could
                     3 interfere with the comprehensive repurchase and resale scheme detailed therein and
                     4 runs the risk of inconsistent application of their requirements in different states.
                     5 Thus, there is a strong federal interest in hosting this litigation.
                     6                17.    Additionally, a federal court could hear this case without
                     7 disturbing any congressionally approved balance of federal and state judicial
                     8 responsibilities “[b]ecause . . . federal consent decrees, by definition, stem from a
                     9 matter already within the court’s jurisdiction.” See City of Loveland, 621 F.3d at
                  10 471-72 (finding that the district court’s jurisdiction over plaintiff’s state law claims
                  11 “would not open the floodgates of litigation that might overwhelm the federal
                  12 courts” because the matters at issue were already subject to federal consent decrees
                  13 and therefore already within the court’s jurisdiction); see also Grable, 545 U.S. at
                  14 314; Camillus, 2013 WL 4774507 at *3.
                  15                  18.    Finally, this Court can exercise supplemental jurisdiction
                  16 pursuant to 28 U.S.C. § 1367 as to any state-law claims due to the presence of
                  17 independent federal subject matter jurisdiction.
                  18                 NOTICE TO ADVERSE PARTY AND STATE COURT
                  19                  19.    Pursuant to 28 U.S.C. § 1446(d), VWGoA is serving written
                  20 notification of the removal of this case on Plaintiff’s counsel (identified below):
                  21                  Steve Mikhov
                                      Amy Morse
                  22                  KNIGHT LAW GROUP, LLP
                                      10250 Constellation Blvd, Suite 2500
                  23                  Los Angeles, California 90067
                  24
                  25
                  26
                     2
                           Indeed, another action alleging a similar theory of wrongdoing (i.e., the titles
                  27 for vehicles bought back pursuant to the Settlement Orders and Agreements must be
                     branded prior to resale) was previously filed against VWGoA and is currently
                  28 pending in the federal MDL before Judge Breyer.
                                                                   -8-
SULLIVAN & CROMWELL LLP
                                                                                              NOTICE OF REMOVAL
                           Case 3:19-cv-07488-CRB Document 1 Filed 10/30/19 Page 9 of 10


                     1
                                       20.    Pursuant to 28 U.S.C. § 1446(d), VWGoA promptly will file a
                     2
                          Notification of Removal, attaching a copy of this Notice of Removal, with the Clerk
                     3
                          of the Superior Court, Los Angeles County.
                     4
                                                             CONCLUSION
                     5
                                       Pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, VWGoA hereby
                     6
                          removes this action from the Superior Court of the State of California, County of
                     7
                          Los Angeles, to the United States District Court for the Central District of California.
                     8
                     9 Dated:       October 30, 2019
                  10                                             /s/ Diane L. McGimsey
                  11                                             Diane L. McGimsey (SBN 234953)
                                                                 mcgimseyd@sullcrom.com
                  12                                             Alexa Lawson-Remer (SBN 268855)
                                                                 lawsonr@sullcrom.com
                  13                                             SULLIVAN & CROMWELL LLP
                                                                 1888 Century Park East, Suite 2100
                  14                                             Los Angeles, California 90067
                                                                 Telephone: (310) 712-6600
                  15                                             Facsimile: (310) 712-8800
                  16                                             Attorneys for Defendant
                                                                 Volkswagen Group of America, Inc.
                  17
                  18
                  19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28
                                                                    -9-
SULLIVAN & CROMWELL LLP
                                                                                               NOTICE OF REMOVAL
                           Case 3:19-cv-07488-CRB Document 1 Filed 10/30/19 Page 10 of 10


                     1                                     CERTIFICATE OF SERVICE
                     2           I, Sara L. Carrico, declare:
                     3           I am employed in the County of Santa Clara, State of California. I am over the age of 18
                          and not a party to the within action. My business address is Sullivan & Cromwell LLP, 1870
                     4    Embarcadero Road, Palo Alto, CA 94303.
                     5           On October 30, 2019, I served the following documents described as:
                     6    NOTICE OF REMOVAL BY DEFENDANT VOLKSWAGEN GROUP OF
                          AMERICA, INC. PURSUANT TO 28 U.S.C. §§ 1331, 1441 AND 1446
                     7
                          on the interested parties in this action by placing a copy of these documents in an envelope
                     8    addressed as follows :
                     9                                                Steve Mikhov
                                                                       Amy Morse
                   10                                          KNIGHT LAW GROUP, LLP
                                                            10250 Constellation Blvd., Suite 2500
                   11                                             Los Angeles, CA 90067
                   12             [X]    BY OVERNIGHT DELIVERY: I deposited the documents described above in
                          a sealed envelope, with a prepaid shipping label for express delivery and caused such envelope to
                   13     be transmitted to an overnight delivery service for delivery by the next business day in the
                          ordinary course of business.
                   14
                                  [X]     FEDERAL: I declare that I am employed in the office of a member of the bar of
                   15     this court at whose direc:ion service was made.
                   16            Executed on October 30, 2019, at Palo Alto, California.
                   17
                   18
                   19
                  20
                  21
                  22
                  23
                  24
                  25
                  26
                  27
                  28

SULLIVAN & CROMWELL LLP
                                                                                                    CERTIFICATE OF SERVICE
